MEMORANDUM**
California state prisoner Marcellus Alexander Greene appeals pro se the district court’s judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials violated his Eighth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Robi v. Reed, 173 F.3d 736, 739 (9th Cir.1999), and we affirm.
The district court properly determined that Greene’s allegations of verbal abuse did not state an actionable claim under the Eighth Amendment. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.1996), amended by 135 F.3d 1318 (9th Cir.1998). Further, Greene’s speculation that he was assaulted because defendant Vasquez revealed his back injury to other inmates is insufficient to survive summary judgment. See Nelson v. Pima Community College, 83 F.3d 1075, 1081-82 (9th Cir.1996) (stating that “mere allegation and speculation do not create a factual dispute for purposes of summary judgment”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *910courts of this circuit except as provided by Ninth Circuit Rule 36-3.